DETAILED ACTION
This Office action is in response to the Preliminary amendment filed on July 10, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/10/2019 and 10/11/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on July 10, 2019.  These drawings are accepted by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-9 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HINO et al. (U.S. 2016/0079411 A1, (reference provided as part of the Information Disclosure Statement “IDS”), hereinafter “HINO”).

In re claim 1, HINO discloses a silicon carbide semiconductor device (Fig. 4) comprising: 
a semiconductor substrate (10) of a first conductivity type made of silicon carbide (Para. 0044); 

multiple first well regions (30) of a second conductivity type provided in a surface layer of the drift layer in a cross-sectional view (Para. 0047); 
a first separation region (22) of the first conductivity type being a region where the first well regions are separated each other in the cross-sectional view (Para. 0048-0049);
a source region (40) of the first conductivity type formed in a surface layer area of the first well region (Para 0049); 
a first Schottky electrode (75) provided on the first separation region and forming a Schottky junction with the first separation region (Para. 0054); 
an ohmic electrode (70) provided on the first well region (Para. 0055); 
a second well region (31) of the second conductivity type provided in the surface layer of the drift layer separately from the first well region (Para. 0061-0062); 
a gate insulating film (50) formed on the first well region (Para. 0051); 
a gate electrode (60) formed on the gate insulating film on the first well region (Para. 0052-0053); 
a gate pad formed above the second well region and connected with the gate electrode (Para. 0056);
and a source electrode (80) connected with the first Schottky electrode and the ohmic electrode and not in ohmic connection but in Schottky connection with the second well region (Para. 0055).

In re claim 3, HINO discloses wherein the source electrode and the second well region are in Schottky connection with each other through the second Schottky electrode (Para. 0055, 0058, 0062 and 0064).

In re claim 6, HINO discloses wherein the first well region (30) and the second well region (31) are separated (See Fig. 4).

In re claim 7, HINO discloses wherein the first well region (30) and the second well region (31) are connected with each other (Para. 0047-0048 and 0061-0062), and the second well region (31) is separated in a plane direction by a distance exceeding 50 µm from a part where the source electrode (80) and the first well region (30) contact each other (Para. 0047-0048, 0061-0062, and 0070).

In re claim 8, HINO discloses a high-concentration region of the second conductivity type formed in a surface layer area of the second well region and having a higher impurity concentration of the second conductivity type than the second well region (Para. 0063-0065).

In re claim 9, HINO discloses (Fig. 4) a third separation region (23) of the first conductivity type provided in the second well region (Para. 0066); and a third Schottky electrode (75) provided on the third separation region, connected with the source electrode, and forming Schottky connection with the third separation region (Para. 0066).


In re claim 12, HINO discloses wherein the high-concentration region is absent below the gate insulating film on which the gate electrode is formed (Para. 0063-0065).

In re claim 13, HINO discloses a silicon carbide semiconductor device (Fig. 4) comprising: 
a semiconductor substrate (10) of a first conductivity type made of silicon carbide (Para. 0044); 
a drift layer (20) of the first conductivity type formed on the semiconductor substrate (Para. 0046); 
multiple first well regions (30) of a second conductivity type provided in a surface layer of the drift layer (Para. 0047); 
a source region (40) of the first conductivity type formed in a surface layer area of the first well region (Para 0049); 
a channel epitaxial layer of the first conductivity type formed on a surface of the first well region (Para. 0070); 
an ohmic electrode (70) provided on the first well region (Para. 0055); 
a second well region (31) of the second conductivity type provided in the surface layer of the drift layer separately from the first well region (Para. 0061-0062); 
a gate insulating film (50) formed on the first well region (Para. 0051);
 a gate electrode (60) formed on the gate insulating film on the first well region (Para. 0052-0053); 

and a source electrode (80) connected with the ohmic electrode and not in ohmic connection but in Schottky connection with the second well region (Para. 0055), wherein 
the channel epitaxial layer operates as a unipolar diode at a gate voltage being a threshold voltage or less, and the start-up voltage of the unipolar diode is designed to be lower than the operating voltage of a pn diode formed from the first well region and the drift layer (Para. 0070).

In re claim 14, HINO discloses wherein the source electrode and the second well region are in Schottky connection with each other through the second Schottky electrode (Para. 0055, 0058, 0062 and 0064).

In re claim 15, HINO discloses wherein the first well region (30) and the second well region (31) are separated (See Fig. 4).

In re claim 16, HINO discloses wherein the first well region (30) and the second well region (31) are connected with each other (Para. 0047-0048 and 0061-0062), and the second well region (31) is separated in a plane direction by a distance exceeding 50 µm from a part where the source electrode (80) and the first well region (30) contact each other (Para. 0047-0048, 0061-0062 and 0070).

In re claim 17, HINO discloses a high-concentration region of the second conductivity type formed in a surface layer area of the second well region and having a higher impurity concentration of the second conductivity type than the second well region (Para. 0063-0065).

In re claim 18, HINO discloses (Fig.4) a third separation region(23) of the first conductivity type provided in the second well region (Para. 0066); and a third Schottky (75) electrode provided on the third separation region, connected with the source electrode, and forming Schottky connection with the third separation region (Para. 0066).

In re claim 19, HINO discloses wherein the high-concentration region is absent below the gate insulating film on which the gate electrode is formed (Para. 0063-0065).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HINO et al. (U.S. 2016/0079411 A1, (reference provided as part of the Information Disclosure Statement “IDS”), hereinafter “HINO”) in view of Lu (U.S. Pub. No. 2016/0020276 A1, hereinafter “Lu”).

In re claim 11, HINO discloses the silicon carbide semiconductor device according to claim 1 (See rejection of claim 1 as explained above).
HINO fails to disclose a main converter circuit, and converting input power and outputting the converted power; a drive circuit that outputs a drive signal for driving the silicon carbide semiconductor device to the silicon carbide semiconductor device; and a control circuit that outputs a control signal for controlling the drive circuit to the drive circuit.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of HINO to include a main converter circuit, and converting input power and outputting the converted power; a drive circuit that outputs a drive signal for driving the silicon carbide semiconductor device to the silicon carbide semiconductor device; and a control circuit that outputs a control signal for controlling the drive circuit to the drive circuit, as disclosed in Lu to provide a semiconductor device and a method for manufacturing the semiconductor device in which the length (width) of an isolation structure that electrically isolates two semiconductor elements formed monolithically on the same semiconductor substrate can be shortened, thereby facilitating miniaturization of the device (Para. 0045).

In re claim 20, HINO discloses the silicon carbide semiconductor device according to claim 13 (See rejection of claim 13 as explained above).
HINO fails to disclose a main converter circuit, and converting input power and outputting the converted power; a drive circuit that outputs a drive signal for driving the silicon 
Lu teaches semiconductor device (Fig. 25), comprising a main converter circuit (multilevel converter of Fig. 25, Para. 0008), and converting input power (input power of the multilevel converter) and outputting the converted power (output power of the multilevel converter); a drive circuit that outputs a drive signal for driving the silicon carbide semiconductor device to the silicon carbide semiconductor device (Para. 0008-0009 and 0042); and a control circuit that outputs a control signal for controlling the drive circuit to the drive circuit (Para. 0008-0009 and 0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of HINO to include a main converter circuit, and converting input power and outputting the converted power; a drive circuit that outputs a drive signal for driving the silicon carbide semiconductor device to the silicon carbide semiconductor device; and a control circuit that outputs a control signal for controlling the drive circuit to the drive circuit, as disclosed in Lu to provide a semiconductor device and a method for manufacturing the semiconductor device in which the length (width) of an isolation structure that electrically isolates two semiconductor elements formed monolithically on the same semiconductor substrate can be shortened, thereby facilitating miniaturization of the device (Para. 0045).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838